 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JUILAKI STRAWTHER,                                 No. 2:18-cv-0932-EFB P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    MICHAEL BITER,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding without counsel, seeks a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. The court has reviewed the petition as required by Rule 4 of the

19   Rules Governing Section 2254 Proceedings, and finds that the petition is second or successive

20   and must therefore be dismissed.

21          A petition is second or successive if it makes “claims contesting the same custody

22   imposed by the same judgment of a state court” that the petitioner previously challenged, and on

23   which the federal court issued a decision on the merits. Burton v. Stewart, 549 U.S. 147 (2007);

24   see also Slack v. McDaniel, 529 U.S. 473, 485-86 (2000). Before filing a second or successive

25   petition in a district court, a petitioner must obtain from the appellate court “an order authorizing

26   the district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A). Without an order from

27   the appellate court, the district court is without jurisdiction to consider a second or successive

28   petition. See Burton, 549 U.S. 147.
 1           In the present action, petitioner challenges the conviction for second degree robbery
 2   entered against him on December 15, 2009, in the California Superior Court, County of
 3   Sacramento, case number 09F05830. ECF No. 1 at 1, 40-41, 50. The court has examined its
 4   records, and finds that petitioner challenged the same judgment of conviction in an earlier action.
 5   Specifically, in Strawther v. Grounds, No. 2:13-cv-1357-MCE-EFB (E.D. Cal.), the court
 6   considered petitioner’s challenge to the same judgment of conviction. See Strawther, ECF No. 26
 7   (magistrate judge’s June 24, 2015 findings and recommendations to deny petitioner’s application
 8   for a writ of habeas corpus on the merits); ECF No. 30 (district judge’s October 6, 2015 order
 9   adopting findings and recommendations and denying petitioner’s application for a writ of habeas
10   corpus). Since petitioner challenges the same judgment now that he previously challenged and
11   which was adjudicated on the merits, the petition now pending is second or successive.
12           Petitioner offers no evidence that the appellate court has authorized this court to consider
13   a second or successive petition. Since petitioner has not demonstrated that the appellate court has
14   authorized this court to consider a second or successive petition, this action must be dismissed for
15   lack of jurisdiction. See Burton, 549 U.S. 147; Cooper v. Calderon, 274 F.3d 1270, 1274 (9th
16   Cir. 2001) (per curiam).
17           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court randomly assign a
18   United States District Judge to this action.
19           Further, IT IS HEREBY RECOMMENDED that this action be dismissed for lack of
20   jurisdiction.
21           These findings and recommendations are submitted to the United States District Judge
22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
23   after being served with these findings and recommendations, any party may file written
24   objections with the court and serve a copy on all parties. Such a document should be captioned
25   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
26   shall be served and filed within fourteen days after service of the objections. Failure to file
27   objections within the specified time may waive the right to appeal the District Court’s order.
28   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
                                                        2
 1   1991). In his objections petitioner may address whether a certificate of appealability should issue
 2   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
 3   2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
 4   final order adverse to the applicant).
 5   DATED: April 17, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
